DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2003/0113587).
Regarding claim 1, 9, and 13, Mori discloses magnetic apparatus/cartridge [0007, 0010] comprising a magnetic tape [0095], wherein the magnetic tape comprises a non-magnetic support and a magnetic layer including ferromagnetic particles (Abstract and [0075]).  Mori fails to explicitly disclose wherein a change amount Δ1 of a loss tangent tan δ at a measurement temperature in a range of 50ºC to 100ºC before and after heating at 70ºC for 10 hours is 0.000-0.012 as presently claimed. 
However, Mori discloses a magnetic tape having a loss tangent is less than 0.2 [0086].  Although Mori fails to explicitly disclose the specific parameters in obtaining the claimed change amount Δ1 of a loss tangent tan δ, one of ordinary skill in the art would immediately envisage that Mori’s loss tangent of less than 0.2 overlaps the claimed property.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
	In the alternative, the examiner deems that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as the change amount Δ1 of a loss tangent tan δ through routine experimentation, especially given the knowledge in the art that loss tangent can impact the overall magnetic properties of the medium ([0086]: effect the adhesion).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Mori to form a medium with the change amount Δ1 of a loss tangent tan δ as claimed, since loss tangent is a known results effective variable in the magnetic media art.
Regarding claims 2-4, 10-12, and 14-16, Mori discloses the magnetic tape comprising the magnetic layer on one surface side of the non-magnetic support and has a back coating layer including non-magnetic powder on the other surface side, wherein the thickness of the magnetic layer is 0.05-0.5 µm and thickness of the back coating layer is 0.3-2.0 µm [0055-0056].  Mori fails to explicitly disclose wherein a change amount Δ2 obtained by the formula as claimed is 0.000-0.020.
However, Mori discloses a magnetic tape having a loss tangent is less than 0.2 [0086].  Although Mori fails to explicitly disclose the expression in obtaining the claimed change amount Δ2, one of ordinary skill in the art would immediately envisage that Mori’s loss tangent of less than 0.2 in combination with the thicknesses overlaps the claimed property.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
	In the alternative, the examiner deems that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as the change amount Δ2 through routine experimentation, especially given the knowledge in the art that loss tangent can impact the overall magnetic properties of the medium ([0086]: effect the adhesion).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Mori to form a medium with the change amount Δ2 as claimed, since loss tangent is a known results effective variable in the magnetic media art and Mori discloses the thickness ranges as claimed.
Regarding claim 5, Mori discloses a non-magnetic layer as claimed [0028].  
Regarding claim 6, Mori discloses that the back coating layer comprises carbon black [0060].
Regarding claim 7, Mori discloses that the ferromagnetic powder is hexagonal ferrite powder [0011].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2003/0113587) as applied to claim 1 above, and further in view of Hattori et al. (US 2014/0219069).
Mori discloses the claimed invention except that it uses hexagonal ferrites as the ferromagnetic powder instead of ε-iron oxide powder.  Hattori shows that ε-iron oxide powder is an equivalent structure known in the art [0046]. Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute hexagonal ferrites for ε-iron oxide powder in the invention of Mori.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive. Applicant’s arguments directed to 112(a) has been persuasive and is withdrawn.  
Applicant states that the claimed Δ1 in the present invention is the change amount of loss tangent tan δ at a measurement temperature in a range of 50ºC to 100ºC before and after heating at 70ºC for 10 hours.  Although Mori discloses that the magnetic recording medium has a loss tangent of preferably 0.2 or less, the applicant contends that this would not corresponds to the claimed limitation.  This has been found unpersuasive.  While Mori is silent of the change amount of loss tangent at measurement temperature before and after heating, the magnetic recording medium still generate the loss tangent as claimed.  Mori discloses that the loss tangent of the medium is preferable 0.2 or less, which includes zero (emphasis added).  There is a sound basis that Mori’s magnetic recording medium produces similar Δ1 when applying the claimed temperature (For one example, Δ1 0 = 0before – 0after).  As such, the Examiner deems that Mori would overlap the claimed limitation despite the distinction in temperature when determining the loss tangent property of the magnetic recording medium.  Moreover, a process limitation, as such, is not germane to the patentability of the claimed product unless it produces an unobvious difference, which does not appear to be the case.  
However, given the distinction, alternatively, it should it be shown that the difference in temperature does produce an invention that has an unobvious difference, the Examiner deems that Mori renders the claimed limitations obvious as the characterization methodology are both used to characterize the medium.  Mori provides clear guidance on what is a desirable loss tangent as such the slight distinction in methodology would have been obvious to a person of ordinary skill in the art, to produce a medium capable of recording and have excellent magnetic properties [0007].  Furthermore, Mori discloses that adhesion failure is liable to occur if loss tangent is too great [0086].  Given that Mori does not impose any generalized limit of the temperature applied when measuring loss tangent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperatures as claimed to obtain the difference in loss tangent in order to obtain satisfactory magnetic property characteristics to R/W a medium.
Applicant argues that the change amount of the loss tangent before and after heating is not a result effective variable.  Indeed, Mori fails to explicitly disclose the change of loss tangent, however, Mori explicitly disclose that loss tangent contributes to adhesion within the medium [0086], thereby the loss tangent is a result effective variable.  Since loss tangent is a known result effective variable and associates with the change of loss tangent, then the change of loss tangent is also considered to be result effective variable.  Thus, the examiner deems that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as the change amount Δ1 of a loss tangent tan δ through routine experimentation, especially given the knowledge in the art that loss tangent can impact the overall magnetic properties of the medium ([0086]: effect the adhesion).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Mori to form a medium with the change amount Δ1 of a loss tangent tan δ as claimed, since loss tangent is a known results effective variable in the magnetic media art.
Finally, the applicant argues that the change amount of tangent loss provides unexpected results.  However, the evidence provided is not commensurate in scope with the claims.  The provided evidence does not support unexpected results for all the possible combinations of a binder magnetic recording medium encompassed by the claims. The evidence uses specific PU binding agents and its amount for a back and nonmagnetic layer and thicknesses for each layer of a MRM.  It is not clear that every type of binder magnetic recording medium structure as claimed would behave the same as the ones employed by Applicant in the instant Examples.
For the reasons set forth above, the rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/            Examiner, Art Unit 1785        

/Holly Rickman/            Primary Examiner, Art Unit 1785